Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (9/9/2019), is being examined under the first inventor to file provisions of the AIA .   Claims (1-7) were examined in a Non-Final on 9/15/2021. A Final office action in response to Applicants submission of 11/30/2021 was mailed on 1/28/2022. Claims 1-7 were examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/28/2022 has been entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “while the computer unit changes the oscillation frequency with the first slope and the second slope, the matching circuit keeps changing the own constant autonomously.”
However, the drawings of Fig 4(A) and 4(B) appear to indicate improvement by matching circuit after the first slope. It is noted that drawings 4(A) – 10(B) indicate the behavior of reflected power in response to change of frequency but do not disclose when the matching circuit control starts. Also, it does not appear that having matching circuit control during first slope as being supported in the text of the specification.

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
As discussed above, drawings indicate the behavior of reflected power in response to change of frequency but do not disclose when the matching circuit control starts in reference to frequency change. Such inclusion on the drawings will help to clarify the claimed invention.

Response to Amendment and arguments
	Applicants arguments regarding Bishara are not persuasive since the Thold is applicable when fast transients are occurring at the time of plasma ignition. This situation does not appear to be related to claim invention where reflected power could increase while the plasma is on. From Fig 3 and 4 of Bishara et al it is clear that frequency ramping and Matching circuit tuning could be simultaneous.
	As noted in the rejection frequency tuning is fast but matching range is narrow and the fact that frequency is a process parameter its determination would be process related. Therefore, it would be obvious to keep it close to a process dependent value and change it temporarily only for aid in fast matching.
Rolf Merte (at least abstract and Para [0012]) as used before, also, taught that frequency tuning could match the load fast but recognized that divergence from the operating frequency would not be acceptable from process point of view so that the matching could be done from matching circuit which provide for wide range albeit slow tuning. Rolf Merte teaches that changing of applied frequency has the effect of changing load impedance. Also matching circuit remains active during change of load therefore, there would be no reason that frequency ramping and matching circuit matching could not be simultaneous.
From other references Shuji Omae and Kim as indicated before, there appears to be no prohibition in having frequency ramping and matching circuit matching simultaneous.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bishara et al (US 20140367043) in view of Takahashi et al (WO 2013/132591). (English language equivalent of 105247967A)
Bishara et al disclose both frequency tuning as well as impedance matching to start and maintain plasma and disclose an impedance matching device for use in a high-frequency power system configured to supply a load with an output from a high-frequency power source via a matching circuit whose constant is mechanically changed (Fig 1, 110), a directional coupler (150) for acquiring a matching condition value indicating a matching condition between the high-frequency power source and the load, and a computer unit  (114) for controlling an oscillation frequency of the high- frequency power source based on the matching condition value.
Fig 3, discloses sequence of starting plasma where frequency is varied from F0  to F1 for ease of starting after this frequency may be ramped to Fx while match circuit has already started tuning. In Fig 4 the matching is held at fixed level while the plasma is being turned in the transient period. While frequency is ramped to desired process frequency during which matching circuit is tuning.
Takahashi et al also disclose frequency tuning as well as impedance matching to start and maintain plasma and disclose an impedance matching device for use in a high-frequency power system configured to supply a plasma load with an output from a high-frequency power source via a 5matching circuit whose constant is mechanically changed (Fig 1-2),
a matching condition value acquisition portion for acquiring a matching condition value indicating a matching condition between the high-frequency power source and the load (12 and 13) and a computer unit for controlling an oscillation frequency of the 10high-frequency power source based on the matching condition value and constants of the matching circuit (14).
Takahashi et al disclose changing the frequency in order to match with resonant frequency of the load and later return to a fixed frequency to control the matching unit 2 (Para 5).  The fixed frequency is the one optimized for process.
Takahashi teaches that in frequency control the time constant is small, meaning the matching is fast but the range is narrow while in impedance matching the rang is wide but the matching speed is slow.
	Therefore, it would be possible to use frequency matching with a high slope since the control would be fast. However, since the matching range would be narrow, the frequency where optimum matching occurs may not be optimum process frequency or complete matching may not result. Combination, where initial matching is fast with frequency tuning and then change to optimum frequency slowly so as not cause instability while mechanical matching would therefore be obvious.
	Regarding the limitation of keeping the matching circuit working autonomously, it is noted that this would be obvious since matching with matching circuit would be inherently slow (see Takahashi teaching). This would be advantageously when the plasma is on but encounters load change during change of gas or pressure or any process related change as would be the requirement in claim 5 . 
Regarding claim 6 the determination to change frequency for frequency tuning comes from status of matching from 150 which is related to reflected wave.
Regarding claim 7 the load is a plasma device.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shuji Omae (US 20080158927) also discloses two step matching process (Fig 1) where it uses matching by frequency and by mechanical means (Abstract). Shuji Omae discloses matching by using high frequency initially (Fig 2) until reflected power is lowered. Then it goes into monitoring mode to control matching if needed (Step 4). If frequency control is inadequate it goes to matching by using mechanical means.
Kim (US 20160204757) discloses two step matching process. Howald (US 20160259872) also discloses two step matching, using frequency as well as mechanical matching network in step wise fashion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716